UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1178


JOHN B. LASCHKEWITSCH, as Administrator for the Estate of
Ben Laschkewitsch,

                Plaintiff - Appellant,

          v.

LINCOLN LIFE AND ANNUITY DISTRIBUTORS, INC., d/b/a Lincoln
Financial Group,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-cv-00315-BO)


Submitted:   September 17, 2015          Decided:   September 23, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John B. Laschkewitsch, Appellant Pro Se. Matthew Nis Leerberg,
SMITH MOORE LEATHERWOOD LLP, Raleigh, North Carolina; Robert R.
Marcus, SMITH MOORE LEATHERWOOD LLP, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        John B. Laschkewitsch seeks to appeal the district court’s

order    granting    summary           judgment            in     Defendant’s      favor.        We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

        Parties   are     accorded          30        days      after     the   entry     of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                If a party files

in   the    district      court        any       of    the        motions    listed      in    Rule

4(a)(4)(A), the 30-day appeal period runs from the entry of the

order    disposing       of    the     last      such        motion.        Fed.    R.   App.    P.

4(a)(4)(A).       “[T]he timely filing of a notice of appeal in a

civil case is a jurisdictional requirement.”                               Bowles v. Russell,

551 U.S. 205, 214 (2007).

        The district court’s order was entered on the docket on

September 16, 2014.             Laschkewitsch timely filed a Fed. R. Civ.

P. 59(e) motion to amend the judgment, which the district court

denied on January 15, 2015.                       The notice of appeal was filed

thirty-five       days        later,       on     February          19,     2015.        Because

Laschkewitsch failed to file a timely notice of appeal or to

obtain     an   extension       or        reopening          of    the    appeal    period,     we

dismiss    the    appeal.            We    deny       as     moot    the    parties’      pending

                                                  2
motions.    We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3